DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 1/12/2022 is acknowledged.  The traversal is on the ground(s) that Applicant believes that the elected species also covers the embodiments of Species II to Species IV. This is not found persuasive because the species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. US Patent Application Publication 2017/0356980 (cited by applicant) and Mercer et al. US Patent Application Publication 2015/0201385.
Regarding Claim 1, Islam et al. teaches an electronic device (Figs. 1, 6) comprising: 
a plurality of antennas (642, 644, 646, 648, 650, 652, 654, 656 Fig. 6 Par. 0083), wherein each of the plurality of antennas are spaced apart from each other (Fig. 6); 
a first communication circuit (one or more transceivers Par. 0050); 
a plurality of array antennas comprising a first array antenna (604, 605 Fig. 6 Par. 0083) disposed adjacent to at least one of the plurality of antennas (Fig. 6), and a second array antenna (606, 607 Fig. 6 Par. 0083) disposed adjacent to another antenna different from the at least one antenna of the plurality of antennas (Fig. 6); 
a second communication circuit (226 / transceiver Par. 0038 / 0084) electrically connected with the first array antenna and the second array antenna (Par. 0084); and 
at least one control circuit (202 Par. 0051) electrically connected with the first communication circuit and the second communication circuit (Par. 0051), 
wherein the at least one control circuit is configured to: 
obtain receive sensitivities of the plurality of antennas (Par. 0049) through the first communication circuit (through 634 Par. 0093);                                
activate at least one array antenna of the first array antenna and the second array antenna through the second communication circuit based at least on the receive sensitivities (Par. 0041, 0056); and 
control the activated at least one array antenna to form at least one beam for communication with an external electronic device (Par. 0047, 0078, 0097).
Islam et al. is silent on a first communication circuit electrically connected with the plurality of antennas.
However, Mercer et al. teaches “The parasitic receiving antenna 212 conducts the received carrier signal to the RF power detector 206, which provides an electrical feedback path to the RF transmitter 202” (Par. 0020).
In this particular case, electrically connecting the parasitic receiving antenna to a communication circuit allows “dynamic modification of behavior of the RF transmitter 202 to reduce a human health risk posed by the carrier wave signal strength” (Par. 0020).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to electrically connect the first communication circuit of Islam et al. with the plurality of antennas based on the teachings of Mercer et al. in order to provide dynamic modification behavior of the communication circuit to reduce a human health risk posed by the carrier wave signal strength.
Regarding Claim 2, Islam et al. as modified teaches wherein the at least one control circuit is configured to: calculate a difference between a highest one of the receive sensitivities of the plurality of antennas and each of remaining receive sensitivities of the plurality of antennas from the obtained receive sensitivities (Par. 0069); and selectively activating, using the second communication circuit, at least one of the plurality of array antennas that is adjacent to a one of the plurality of antennas having a receive sensitivity that is within a specified level of the highest one of the receive sensitivities (Par. 0070).
Regarding Claim 3, Islam et al. as modified teaches wherein the at least one control circuit is configured to: activate both the first array antenna and the second array antenna by using the second communication circuit when all of the receive sensitivities are within the specified level of the highest one of the received sensitivities (Par. 0069, 0070, 0076-0078). 
Regarding Claim 4, Islam et al. as modified teaches wherein the at least one control circuit is configured to: deactivate a remaining array antenna of the first array antenna and the second array antenna other than the activated at least one array antenna by using the second communication circuit (Par. 0051, 0079).
Regarding Claim 10, Islam et al. as modified teaches wherein the first antenna array includes a first antenna pattern (604, 605 Fig. 6), wherein the second antenna array includes a second antenna pattern (606, 607 Fig. 6), and wherein the first antenna pattern and the second antenna pattern are electrically connected with the first communication circuit (Par. 0084), wherein the at least one control circuit is configured to: obtain receive sensitivities of the first antenna pattern and the second antenna pattern through the first communication circuit (Par. 0049, 0093); detect an antenna pattern having a receive sensitivity lower than a specified level from among the first antenna pattern and the second antenna pattern (Par. 0049, 0069, 0070); and deactivate an array antenna including the detected antenna pattern from among the first array antenna and the second array antenna by using the second communication circuit (Par. 0079).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Islam et al. US Patent Application Publication 2017/0356980 (cited by applicant) and Mercer et al. US Patent Application Publication 2015/0201385 as applied to claim 1 above, and further in view of Alpman et al. US Patent Application Publication 2020/0091608.
Regarding Claim 5, Islam et al. as modified teaches the electronic device of claim 1 as shown in the rejection above.
Islam et al. is silent on wherein the at least one control circuit identifies the receive sensitivities based on at least one of a reference signals received power (RSRP), a reference signal received quality (RSRQ), a received signal strength index (RSSI), or a signal noise ratio (SNR).
However, Alpman et al. teaches the use of signal-to-noise ratio (SNR) (Par. 1512).
In this particular case, the use of signal-to-noise ratio (SNR) is common and well known in the art as evident by Alpman et al. in order to overcome communication channel blockage issues (Par. 1512).
Accordingly, it would have been obvious to a person having ordinary skill in the art before the effective filing date to provide the control circuit of Islam et al. to identify receive sensitivities based on a signal noise ratio (SNR) based on the teachings of by Alpman et al. in order to overcome communication channel blockage issues.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zheng et al. US Patent 8,798,695 discloses methods and systems of detecting objects in proximity to user devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M BOUIZZA whose telephone number is (571)272-6124. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL M BOUIZZA/Examiner, Art Unit 2845      

/DIMARY S LOPEZ CRUZ/Supervisory Patent Examiner, Art Unit 2845